Order entered February 24, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00126-CV

                 BRIAN VODICKA AND STEVEN AUBREY, Appellants

                                              V.

                    NORTH AMERICAN TITLE COMPANY, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-01142

                                          ORDER
        Appellants’ motion for extension of time to file motion for rehearing is GRANTED, and

the time for appellants’ to file their motion for extension of time is EXTENDED to February 28,

2014.


                                                     /s/   LANA MYERS
                                                           JUSTICE